Citation Nr: 0805462	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968, including service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's PTSD is manifested by irritability, anger, 
aggression, difficulty in getting along with others, sleep 
disturbances, nightmares, intrusive memories, hypervigilance, 
avoidance behavior, irritability, feelings of detachment from 
others, a diminished interest in activities he previously 
enjoyed an exaggerated startle response and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  This letter informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Because service connection was 
granted for PTSD, the first three Dingess elements were 
substantiated prior to the appeal.  Further, because the 
Board finds that the preponderance of the evidence supports 
an increased disability rating of 70 percent, the only notice 
issue remaining regarding the effective date of the award, 
will be addressed by the RO when implementing this decision.  

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

The Board acknowledges that the pre-adjudicatory VCAA letter 
does not comply with the requirements enumerated in the 
Vazquez-Flores.  This notice informed the veteran that he 
could submit medical or lay evidence to demonstrate a 
worsening of his PTSD and advised him that the lay evidence 
could include statements from individuals who could describe 
how his disability had worsened.  However, this letter did 
not include the appropriate diagnostic codes or an 
explanation as to how the codes are used to evaluation the 
claim.  Thus, this notice letter is presumed to be 
prejudicial on its face.  See Vazquez-Flores.  However, this 
error does not affect the "essential fairness of the 
adjudication," see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), in light of the post-adjudicatory notice, namely 
the statement of the case (SOC), that was sent to the veteran 
and his representative in January 2006.  This notified the 
veteran and his representative of the diagnostic code to be 
used in evaluating the veteran's PTSD, as well as an 
explanation of the bases for the numeric disability 
evaluation assigned.  It was explained to the veteran what 
various types of evidence could be used to demonstrate the 
affect his disability has upon his ability to work and on his 
daily life.  As a consequence, a reasonable person would be 
expected, based on the entirety of the record, to understand 
what was needed to substantiate the claim.  See Sanders, 487 
F.3d at 889.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  In addition, in 
December 2004, he was afforded a formal VA examination to 
assess the severity of his PTSD.  As such, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that he will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned based on 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

A 100 percent rating requires when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

VA medical records, dated in December 2003, reflect that the 
veteran's mood was "okay" and his affect was somewhat 
labile.  The psychologist noted that he was under some degree 
of distress during the holiday season.  There was no thought 
disorder, cognitive disorder, or sensorium dysfunction.  She 
diagnosed the veteran as having moderate, chronic PTSD, and 
assigned him a GAF score of 59.

In January and March 2004, the veteran appeared cooperative 
and well-groomed.  He reported problems with his wife; 
difficulty being around others or in large crowds; becoming 
easily angered; and having forceful verbal responses.  He had 
problems interacting with others, which had caused him 
problems at work over the course of his working life.  The 
veteran experienced symptoms of difficulty sleeping, 
irritability, depression, and memory impairment.  His moods 
ranged from anxious to upset to angry and he was irritable.  
The veteran's hypervigilance was excessive, as he would not 
allow the psychologists to close the office door completely 
during his sessions.  There was no thought disorder, 
cognitive disorder, sensorium dysfunction, or 
homicidal/suicidal ideations.  His judgment was fair to good.  
The psychologists diagnosed the veteran as having, moderate, 
chronic PTSD, and assigned him GAF scores of ranging from 51 
to 56.

From June to August 2004, the veteran described signs and 
symptoms of panic and agoraphobia that dramatically limited 
his activities.  He stated that he had increasing difficulty 
associating with others and irritation with his wife.  The 
veteran also reported experiencing nightmares, anger, rage, 
hypervigilance, isolation, a need for control, perfectionism, 
and trouble sleeping.  While pleasant and cooperative with 
the psychologists his startle response and hypervigilance 
were elevated.  He would not allow the psychologists to 
completely close the door during his sessions.  Nevertheless, 
the veteran remained calm, oriented, in no apparent distress, 
and without suicidal/homicidal ideations.  His mood was 
better and his affect was broad and pleasant.  The 
psychologists diagnosed the veteran as having moderate, 
chronic PTSD, and assigned him GAF scores ranging from 50 to 
53.

In early December 2004, the veteran reported difficulties at 
home and work, and symptoms of quick aggression.  The 
psychologist noted that his mood was "quite irritable," and 
his affect was consistent with that mood.  Although the 
veteran's hygiene was adequate, he was dressed with a hat and 
sunglasses, which gave the physical appearance of withdrawal.  
The veteran denied significant dysphoria, but had pronounced 
estrangement and isolation.  There were no suicidal/homicidal 
ideations demonstrated.  The psychologist diagnosed the 
veteran as having moderate, chronic PTSD, and assigned him a 
GAF score of 50.

A VA examination was conducted in mid-December 2004.  At that 
time, the veteran reported symptoms of anger, aggression, 
difficulty in getting along with others, sleep disturbances, 
nightmares, intrusive memories, hypervigilance, avoiding 
activities that would remind him of Vietnam, irritability, 
feelings of detachment from others, a diminished interest in 
activities he previously enjoyed, and an exaggerated startle 
response.  He reported being currently employed in wood 
processing, and stated that he had worked in that field for 
the past 25 years.  The examiner noted that the veteran was 
cooperative, alert, oriented, and demonstrated good personnel 
hygiene.  However, he was somewhat guarded in the beginning 
of the examination, and remained vigilant throughout.  He was 
defensive when asked about his children and stated that he 
had only one meaningful social relationship.  The veteran's 
mood was anxious, and his affect was a little flat, but 
reactive.  His thought content and processes were within 
normal limits and there was no evidence of delusions, 
hallucinations, or suicidal/homicidal ideations.  The veteran 
did not demonstrate any grossly inappropriate behavior, other 
than his hypervigilance.  There was no evidence of gross 
memory loss or impairment or a significant impairment in 
judgment, and his speech was of normal rate and volume.  The 
examiner diagnosed the veteran as having chronic PTSD and 
assigned him a GAF score of 50.  He opined that the veteran's 
symptoms appeared to fall in the severe range.  Due to the 
chronicity and severity of the veteran's symptoms as well as 
his limited response in treatment, his prognosis was guarded.  

VA medical records, dated from January to March 2005, reflect 
that the veteran was isolative, significantly hypervigilant, 
and less able to deal with others.  He reported distant, but 
concerned relationships with his family, and would not allow 
the psychologists to completely close the door during his 
sessions.  The veteran's moods ranged from neutral to 
irritable to aggressive, and his affect was appropriate.  He 
experienced job stress and reported that, while his company 
was cutting back some positions, he would remain employed 
with a pay decrease; however; he stated that he planned to 
quit.  The psychologists noted that the veteran was pleasant, 
calm, cooperative, oriented, and neatly groomed, with goal 
directed speech.  His thoughts were coherent and organized; 
his memory was grossly intact; and there were no 
suicidal/homicidal ideations demonstrated.  The psychologists 
diagnosed the veteran as having moderate, chronic PTSD, and 
assigned him GAF scores ranging from 51 and 55.

From July to August 2005, the veteran reported problems with 
relationships, particularly at work, and physically 
trembling.  He stated that he was angry and volatile, and 
described an incident of physically shoving a person.  The 
veteran seemed to enjoy acting "haughty," and liked the 
perception that his family and others fear him; he showed 
little interest in altering this aspect.  His mood was 
described as not particularly depressed, but more often 
irritable and annoyed.  He was hypervigilant, with logical, 
goal-directed speech, and adequate grooming.  He would not 
allow the psychologists to close the door completely during 
his sessions, and he was not suicidal/homicidal, although he 
clearly described a volatile and violent aspect of himself.  
The psychologists diagnosed the veteran as having moderate, 
chronic PTSD, and assigned him GAF score ranging from of 50 
to 51.

In September 2005, the veteran reported being fired from his 
employment for refusing to comply with their requirement that 
he remain at work with a hurricane approaching; however, he 
went on to state that he was convinced not to quit his job by 
his uncle.  His mood was somewhat depressed and his affect 
was serious, but broad.  The psychologist noted that the 
veteran was confrontive, defiant, and argumentative.  He 
seemed to react quite negatively at being told what to do, 
and could become quite emphatic, with some degree of 
hostility; however, he did not display any suicidal/homicidal 
ideations.  The psychologist diagnosed the veteran as having 
PTSD, and assigned him a GAF score of 50. 

From October to December 2005, the veteran described himself 
as a mean person who was quick to anger, and demonstrated 
hypervigilant behavior, particularly by not allowing the 
psychologists to shut the door completely during his 
sessions.  He discussed his estrangement from his family and 
how he considered quitting or retiring from his current 
employment due to job stress.  The veteran's moods ranged 
from irritable to on edge to hyper alert to annoyed, and his 
affect was anxious but controlled.  He displayed goal 
directed-speech and was adequately groomed.  The veteran was 
in no acute mental health distress and was not particularly 
motivated to make many changes in his personality.  He was 
not suicidal/homicidal, but was quick to loose his temper and 
had little concern about the consequences for himself or 
others.  The psychologists diagnosed the veteran as having 
PTSD, and assigned him GAF scores ranging from 50 to 51. 

The veteran's PTSD is manifested by irritability, anger, 
aggression, difficulty in getting along with others, sleep 
disturbances, nightmares, intrusive memories, hypervigilance, 
avoidance behavior, irritability, feelings of detachment from 
others, a diminished interest in activities he previously 
enjoyed, and an exaggerated startle response.  The veteran 
has also consistently reported impairment in his personal and 
work relationships.  The December 2004 VA examiner described 
his condition as chronic and severe, with a guarded 
prognosis.  Significantly, he has been assigned GAF Scores of 
between 50 and 56; this also suggests that his PTSD is severe 
in nature.  As a consequence, it is found that his disability 
picture more nearly approximates the criteria for a 70 
percent disability evaluation.  Therefore, the preponderance 
of the evidence supports an award of a 70 percent disability 
evaluation.

However, the Board finds that the evidence does not support 
the award of a schedular 100 percent evaluation.  There is no 
suggestion that the veteran has gross impairment in his 
thought processes or in communication, displays grossly 
inappropriate behavior, or is unable to perform activities of 
daily living.  Nor do the GAF Scores assigned suggest serious 
impairment in communication or judgment or an inability to 
function in almost all areas.  Thus, a 100 percent schedular 
evaluation is not justified.  

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation in excess of 70 percent on an extra-schedular 
basis, and indeed, neither the veteran nor his representative 
has identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment during the appeal period.  While 
the veteran has indicated difficulty in handling job-related 
situations and stress, he has retained his position at his 
place of employment.  Indeed, at the 2004 VA examination, he 
reported having worked in his stated industry for the past 25 
years.  Moreover, the veteran's PTSD is not shown to warrant 
any, let alone, frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 70 percent disability evaluation, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


